Citation Nr: 0305662	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.  


(The issues of entitlement to a higher initial rating for 
dysthymic disorder, currently rated as 10 percent disabling, 
entitlement to a higher initial rating for right tarsal 
tunnel entrapment, currently rated as 10 percent disabling, 
entitlement to an increased rating for a right ankle injury, 
post operative spur removal, currently rated as 20 percent 
disabling, and entitlement to an increased rating for a left 
shoulder strain (minor), currently rated as 20 percent 
disabling, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had verified active service from November 1985 to 
September 1988, in addition to six years of prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).

The Board is undertaking additional development of the issues 
of entitlement to a higher initial rating for dysthymic 
disorder, currently rated as 10 percent disabling, 
entitlement to a higher initial rating for right tarsal 
tunnel entrapment, currently rated as 10 percent disabling, 
entitlement to an increased rating for a right ankle injury, 
post operative spur removal, currently rated as 20 percent 
disabling, and entitlement to an increased rating for a left 
shoulder strain (minor), currently rated as 20 percent 
disabling, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the 
appropriate notice and reviewing the veteran's and his 
representative's response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

The evidence is in equipoise as to whether pseudofolliculitis 
barbae was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, 
pseudofolliculitis barbae is considered to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2002), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Board finds that the duties and obligations under the 
VCAA have in fact been met with regard to the claim currently 
being addressed by the Board.  The veteran has undergone VA 
examinations and the veteran's service medical records have 
been obtained.  Records of treatment referred to by the 
veteran are in the claims folder.  The veteran has been 
informed of all pertinent laws and regulations through the 
statement of the case and the Board notes that the veteran 
has been provided notice and assistance as required in the 
VCAA in the May 2002 Supplemental Statements of the Case.  
The veteran presented testimony before the undersigned in 
October 2002.  No further assistance in this regard appears 
to be warranted.  Consequently, the Board finds that 
additional development of these matters, including 
development for a medical opinion, is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2002).  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

II.  Service Connection for Pseudofolliculitis Barbae

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). If a condition noted during service 
is not shown to have been chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

The veteran contends, in essence, that he is entitled to 
service connection for pseudofolliculitis barbae.  In support 
thereof, the veteran maintains that he initially experienced 
this condition in service.  He maintains that he has had it 
since service, but that it was not actually present during 
his November 1988 VA examination.  He has been treated by a 
private doctor for this condition since service.  Finally, 
the veteran notes that, as a barber, he has been trained in 
identifying skin conditions of the face and beard and 
considers himself to have psuedofolliculitis barbae.  

Service medical records show the veteran was placed on a 
shaving waiver.  Magic Shave was recommended.  This had not 
been noted as a pre-existing condition when the veteran 
entered service.  Separation examination in May 1988 was 
negative.  VA examination following service, in November 1988 
was also negative.  

The veteran has submitted copies of prescriptions for 
Tetracycline and Retin-A for facial rash.  These were dated 
in January 2000 and were from a private doctor.  A billing 
summary indicated that the veteran was seen for folliculitis 
of the face and beard. 

The veteran has reported that he has had pseudofolliculitis 
barbae since service.  Service medical records tend to show 
the condition began in service.  Although VA examination in 
1988 was negative, subsequent records show that the veteran 
continues to suffer from pseudofolliculitis barbae.  
Therefore, there is a current disability in addition of 
evidence of a chronic condition in service.  There is a 
competent medical evidence of a current condition related to 
service.  Further, the veteran has testified that he has had 
the condition since service.  While a veteran is competent to 
describe the symptoms that he experienced, statements 
relating to diagnosis and medical causation are generally 
without significant probative value when a veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, the veteran has 
indicated that his condition comes and goes and that it is 
his experience as a barber that the condition of 
pseudofolliculitis barbae follows this pattern.  Although 
this is not a medical opinion, it does provide probative and 
credible evidence of the disorder, when viewed in the context 
of the medical evidence of folliculitis of the face and 
beard.  Thus, his statements, in combination with the medical 
evidence of current disability and a recurrent disability in 
service cause the evidence to be is in equipoise for and 
against the claim.  In such cases, the benefit of the doubt 
has to be been considered, as there is an approximate balance 
of positive and negative evidence regarding the merits of 
these issues.  See Gilbert v. Derwinski, 1 Vet. App. at 55.  
Such doubt is resolved in favor of the veteran as to 
pseudofolliculitis barbae.


ORDER

Service connection for pseudofolliculitis barbae is granted.



		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

